Title: John Adams to Abigail Adams, 4 July 1775
From: Adams, John
To: Adams, Abigail


     
      My dear
      Phyladelphia July 4. 1775
     
     This Letter is to go by my worthy Friend Mr. Stephen Collins of this City. This Gentleman is of Figure and Eminence as well as Fortune in this Place. He is of the Perswasion of the Friends, but not stiff nor rigid. He is a Native of Lynn in New England, a Brother of Ezra Collins in Boston, a Nephew of Friend Collins the Apothecary in Boston. I have been treated by him in this City, both in the former Congress and the present, with unbounded Civility, and Friendship. His House is open to every New Englandman. I never knew a more agreable Instance of Hospitality.
     I beg, my dear, that he may be treated with every Expression of Gratitude, Affection and Esteem. Perswade him to go to Weymouth to see your Father and Dr. Tufts, if you can, and your Unkle Quincy.
     A certain Mr. John Kaighn, (they pronounce his Name Cain) another Quaker of liberal sentiments is in Company with Mr. Collins. This Mr. Kaighn has been a principal Cause of the Prevalence of the Principles of Liberty among the Quakers, and of forming a Company of Light Infantry, composed entirely of Gentlemen of that Perswasion, who appear constantly in neat uniforms and perform very well.
     I have lost all my Friends in the Massachusetts Bay, excepting my Wife, Coll. Warren and Coll. Palmer. From each of these I have received two or three Letters and no more. Not a scratch of a Pen have I been able to obtain from any Body else. We are constantly obliged to go to the Delegates from Connecticutt and Rhode Island for Intelligence of what is passing at Boston, Charlestown, Cambridge, Roxbury and Watertown. I am, my dear ever yours,
     
      John Adams
     
    